Title: From George Washington to the Commissioners for the District of Columbia, 27 December 1791
From: Washington, George
To: Commissioners for the District of Columbia



Gentlemen,
Philadelphia Decr 27th 1791.

When I proposed the alternatives contained in my letter of the 28th Ulto to Mr Carroll of Duddington it was done on the ground of accomodation; & under full persuation that, as the house of that Gentleman had been begun before the land was ceded, and had progressed between that and the ultimate decision on the lines of the Street which embraces part of it, no doubt would arise with respect to the legality of reinstating the house in the order it was found when the demolition commenced. Much less did I imagine that there could be any doubt of the expediency of the measure, as the obvious design of it was to heal differences which were pregnant with mischief & could produce no good effect as the case was a singular one & could not be drawn into precedent.
But, as many of the former Proprietors of the land dispute the right of applying any of the monies which have arisen, or may arise from the Sale of the lots to this purpose—I shall take the opinion of the Attorney General of the U. States upon this case; and for his information do require a copy of the transfer from Mr Carroll of Duddington to the Trustees. It may be necessary also to ascertain, with precision, at what exact period the lines of the Street which interfere with Mr Carrolls house were finally run and resolved on, and notice thereof given to Mr Carroll of D. with other facts pro—& con, that the Attorney General may be enabled to give his opinion upon clear ground.
I find by a letter which I have just received from Majr L’Enfant that the house of Notley Young Esqr. has (contrary to expectation) fallen into a principal Street. But I hope the Major does [not] mean to proceed to the demolition of this also unless he is properly authorised and instructed.
It gives me pleasure to find by your letter of the 21st that you are so well advanced in your Contracts. With great esteem & regard I am—Gentlemen Your Most Obedt Hble Servt

Go: Washington



P.S. I pray you to inform Mr Carroll of Dudn that until the above opinion is obtained I can say nothing to him with decision, in answer to his letter of the 21st Instant.


G.W.
